Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PROSPECTUS MAY 1, 2009 Van Eck Funds Emerging Markets FundClass A: GBFAX / Class C: EMRCX Global Hard Assets FundClass A: GHAAX / Class C: GHACX International Investors Gold FundClass A: INIVX / Class C: IIGCX These securities have not been approved or disapproved either by the Securities and Exchange Commission (SEC) or by any State Securities Commission. Neither the SEC nor any State Commission has passed upon the accuracy or adequacy of this prospectus. Any claim to the contrary is a criminal offense. Transfer Agent:DST Systems, Inc.P.O. Box 218407Kansas City, Missouri 64121-8407 TABLE OF CONTENTS I. The Funds (Class A and Class C Shares) Emerging Markets Fund 4 Global Hard Assets Fund 12 International Investors Gold Fund 19 II. Additional Investment Strategies 27 III. Shareholder Information 44 IV. Financial Highlights 66 VAN ECK FUNDS IS A REGISTERED INVESTMENT COMPANY (THE TRUST) COMPRISED OF FOUR SEPARATE SERIES. THIS PROSPECTUS PERTAINS TO THREE SERIES OF THE TRUST: EMERGING MARKETS FUND, GLOBAL HARD ASSETS FUND AND INTERNATIONAL INVESTORS GOLD FUND (EACH, A FUND). THE OTHER SERIES (MULTI-MANAGER ALTERNATIVES FUND) IS OFFERED IN A SEPARATE PROSPECTUS. VAN ECK ASSOCIATES CORPORATION SERVES AS INVESTMENT ADVISER (THE ADVISER) TO EACH SERIES OF THE TRUST. EACH FUND OFFERS THREE CLASSES OF SHARES: CLASS A, CLASS C AND CLASS I. THIS PROSPECTUS PROVIDES INVESTORS WITH RELEVANT INFORMATION ABOUT CLASS A AND CLASS C SHARES. A SEPARATE PROSPECTUS OFFERS INFORMATION REGARDING THE FUNDS CLASS I SHARES. THE FUNDS SEPARATE SHARE CLASSES HAVE DIFFERENT EXPENSES; AS A RESULT, THEIR INVESTMENT PERFORMANCES WILL DIFFER. INVESTORS SHOULD CONSIDER WHICH CLASS IS BEST SUITED FOR THEIR INVESTMENT NEEDS. THIS SECTION INCLUDES A PROFILE OF EACH FUND; ITS INVESTMENT STYLE AND PRINCIPAL RISKS; HISTORICAL PERFORMANCE; PERFORMANCE MEASURED AGAINST A RELEVANT BENCHMARK; HIGHEST AND LOWEST PERFORMING QUARTERS; AND EXPENSES. 3 I. EMERGING MARKETS FUND OBJECTIVE The Emerging Markets Fund seeks long-term capital appreciation by investing primarily in equity securities in emerging markets around the world. PRINCIPAL STRATEGIES Under normal conditions, the Fund will invest at least 80% of its assets (including net assets plus the amount of any borrowing for investment purposes) in securities of companies that are organized in or maintain at least 50% of their assets in, or that derive at least 50% of their revenues from, emerging market countries. An emerging market country is any country that has been determined by an international organization, such as the World Bank, to have a low to middle income economy. The Funds policy of investing at least 80% of its assets in emerging markets securities may be changed by the Board of Trustees without a shareholder vote, although shareholders will be provided with a 60 days notice of any such change. This objective may also be changed by a vote of the majority of the shareholders of the Fund. Utilizing qualitative and quantitative measures, the Funds portfolio manager selects companies that have growth potential within their market niche, specifically focusing on small to mid cap names. Candidates for the portfolio are ranked based on their relative desirability based on a wide range of financial criteria and are regularly reviewed to ensure that they continue to meet the ranking and desirability criteria. The Funds emerging market investments include common stocks, preferred stocks (either convertible or non-convertible), rights, warrants, direct equity interests in trusts, partnerships, joint ventures and other unincorporated entities or enterprises, convertible debt instruments and special classes of shares available only to foreigners in markets that restrict ownership of certain shares or classes to their own nationals or residents. Holdings may include issues denominated in currencies of emerging countries, investment companies (like country funds) that invest in emerging countries, and in American Depositary Receipts (ADRs), American Depositary Shares (ADSs), European Depositary Receipts (EDRs) and Global Depositary Receipts (GDRs) representing emerging markets securities. The Fund may also invest in derivatives, including future contracts, forward contracts, options, swaps, structured notes and other similar securities, and in collateralized mortgage obligations (CMOs) and other mortgage and non-mortgage asset-backed securities. The Fund generally emphasizes investments in equity securities, but may also invest in debt securities of any quality, as long as not more than 20% 4 of its assets are held in debt securities rated below investment grade (junk bonds). The Fund may also invest in derivative instruments whose value is linked to the price of hard assets, including commodities or commodity indices, to gain or hedge exposure to hard assets and hard assets securities. The Fund may purchase and sell financial and commodity futures contracts and options on financial futures and commodity contracts and may also write, purchase or sell put or call options on securities, foreign currencies, commodities and commodity indices, and structured notes. The Fund may invest up to 20% of its net assets in financial options and futures, forward and spot currency contracts, swap transactions and other financial contracts or derivative instruments that are linked to or backed by commodities that are not hard assets. The Fund may invest up to 20% of its net assets in securities issued by other investment companies (excluding money market funds), including open end and closed end funds and exchange traded funds (ETFs), subject to limitations under the Investment Company Act of 1940 (the 1940 Act). Such investments are commonly used as a practical means by which the Fund may participate in, or gain rapid exposure to, certain market sectors, or when direct investments in certain countries are not permitted. Shares of closed end funds and ETFs may trade at prices that reflect a premium above or a discount below their net asset value. The Fund may invest in investment companies which are sponsored or advised by the Adviser and/or its affiliates (each, a Van Eck Investment Company). However, in no event will the Fund invest more than 5% of its net assets in any single Van Eck Investment Company. To eliminate duplication of fees, the Adviser will offset the advisory fee it charges to the Fund by the amount it collects as an advisory fee from the Van Eck Investment Company as a result of the Funds investment. The Fund may borrow for liquidity or investment purposes, provided that the amount of borrowing is no more than one-third of the net assets of the Fund plus the amount of the borrowing. The Fund may take temporary defensive positions in anticipation of or in an attempt to respond to adverse market, economic, political or other conditions. A defensive posture is designed to protect the Fund from an anticipated decline in the markets in which the Fund invests, but could have the effect of reducing the benefit from any market increase. PRINCIPAL RISKS There is no assurance that the Fund will achieve its investment objective. The Funds share price and return will fluctuate with changes in the market 5 EMERGING MARKETS FUND (continued) value of the Funds portfolio securities. Accordingly, an investment in the Fund involves the risk of losing money. The Fund is subject to the risks associated with its investments in emerging market securities, which tend to be more volatile and less liquid than securities traded in developed countries. The Funds investments in foreign securities involve risks related to adverse political and economic developments unique to a country or a region, currency fluctuations or controls, and the possibility of arbitrary action by foreign governments, including the takeover of property without adequate compensation or imposition of prohibitive taxation. The Fund is also subject to inflation risk, which is the potential that money will decrease in value and thereby decrease the value of the assets in which it is invested, and short-sales risk, such as a risk of loss that the security that was sold short increases in value. The Fund is also subject to risks associated with investments in derivatives, commodity-linked instruments, illiquid securities, and asset-backed securities and CMOs. In addition, the Fund is subject to risks associated with investments in debt securities, including credit risk (the possibility that an issuer may default by failing to repay both interest and principal), interest rate risk (the potential that the value of a security will decrease due to a rise in interest rates), and the risk of investing in debt securities rated below investment grade (junk bonds). The Fund is subject to risks associated with investments in other investment companies, which include the risks associated with the underlying investment companys portfolio. The Fund is also subject to market risk. To the extent that the Fund invests in small or mid-cap companies, it is subject to certain risks such as price volatility, low trading volume and illiquidity. The Fund is classified as a non-diversified fund under the 1940 Act, which means that the Fund is not required to invest in a minimum number of different securities, and therefore is subject to non-diversification risk. The Funds overall portfolio may be affected by changes in the value of a small number of securities. Because the Fund may borrow to buy more securities and for other purposes, it is subject to the risks associated with leverage. Leverage exaggerates the effect of rises or falls in prices of securities bought with borrowed money, and entails costs associated with borrowing, including fees and interest. An investment in the Fund should be considered part of an overall investment program, rather than a complete investment program. For more information about these risks, see the Additional Investment Strategies section. 6 EMERGING MARKETS FUND PERFORMANCE The following chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns compare with those of a broad measure of market performance. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. The chart shows the annual total returns of the Funds ClassA shares for each of the last ten calendar years. Annual returns for the other Classes will differ to the extent the classes have different expenses. Sales charges or account fees are not reflected; if these amounts were reflected, returns would be lower than those shown. During the period covered, the Funds highest quarterly return was 28.26% for the quarter ended 6/30/03. The lowest quarterly return was -38.72% for the quarter ended 12/31/08. The Fund began investing its assets under its current investment objective on 12/18/02. Had the Fund done so since inception, the performance of the Fund would have been different than shown. 7 PERFORMANCE (continued) The table below provides some indication of the risks of investing in the Fund by showing how the Funds average annual returns compare with those of a broad-based securities market index over time. The Funds returns include the maximum applicable sales charge for each Class and assume that shares were sold at the end of each period (unless otherwise noted). Emerging Markets Fund Average Annual Total Returns (with sales charges) As of December 31, 2008 1 Year 5 Year 10 Year ClassCLife of Fund ClassA Shares 1 Return Before Taxes -70.02 % -2.55 % -1.39 %  Return After Taxes on Distributions -70.47 % -4.47 % -2.80 %  Return After Taxes on Distributions and Sale of Fund Shares -45.18 % -1.19 % -0.76 %  ClassC Shares 2 Return Before Taxes -68.75 % -2.05 % N/A 0.57 % MSCI Emerging Markets Index (reflects no deduction for fees, expenses or taxes). 3 -53.18 % 8.01 % 9.31 % 11.03 % S&P® 500 Index (reflects no deduction for fees, expenses or taxes). 4 -36.99 % -2.19 % -1.38 % 0.08 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. These returns are shown for one class of shares only; after-tax returns for the other classes may vary. Actual after-tax returns depend on your individual tax situation and may differ from those shown in the preceding table. The after-tax return information shown above does not apply to Fund shares held through a tax-deferred account, such as a 401(k) plan or IRA. 8 1 ClassA commenced operations on 12/20/93. 2 ClassC commenced operations on 10/3/03. Index returns for the Class C performance comparison are calculated as of nearest month end (9/30/03). 3 The Morgan Stanley Capital International (MSCI) Emerging Markets Index is a market capitalization-weighted index that captures 60% of the publicly traded equities in each industry for approximately 25 emerging markets. 4 The S&P® 500 Index consists of 500 widely held common stocks, covering four broad sectors (industry, utilities, financials and transportation). It is a market value-weighted index (stock price times shares outstanding), with each stock affecting the Index in proportion to its market value. The MSCI Emerging Markets Index and the S&P® 500 Index are unmanaged indices and include the reinvestment of all dividends, but do not reflect the deduction of fees, expenses or taxes that are associated with an investment in the Fund. The Indices performance is not illustrative of the Funds performance. Indices are not securities in which investments can be made.  Only shown for share classes with less than 10 years of performance history. 9 EMERGING MARKETS FUND EXPENSES This table shows certain expenses you may incur as an investor in the Fund, either directly or indirectly. The total annual fund operating expenses listed below are based on the average net assets of the Fund for its fiscal year ended December 31, 2008. To the extent that the Funds average net assets decrease over the Funds next fiscal year, such expenses can be expected to increase because certain fixed costs will be spread over a smaller amount of assets. Emerging Markets Fund Shareholder Expenses (fees paid directly from your investment) Class A Class C Maximum Sales Charge (imposed on purchases as a percentage of offering price) 5.75 % 0.00 % Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of the net asset value or purchase price) 0.00 % 1.00 % Annual Fund Operating Expenses (Expenses that are deducted from Fund assets)* Management Fees 0.75 % 0.75 % Distribution and/or Service (12b-1) Fees 0.25 % 1.00 % Other Expenses 0.80 % 0.74 % Total Annual Fund Operating Expenses 1.80 % 2.49 % 1 ClassA shares: For the period May 1, 2009 through April 30, 2010, the Adviser contractually agreed to waive fees and reimburse certain operating expenses (excluding interest, dividends paid on securities sold short, trading expenses, taxes and extraordinary expenses) to the extent Total Annual Fund Operating Expenses exceeded 1.95% of average daily net assets. ClassC shares: For the period May 1, 2009 through April 30, 2010, the Adviser contractually agreed to waive fees and reimburse certain operating expenses (excluding interest, dividends paid on securities sold short, trading expenses, taxes and extraordinary expenses) to the extent Total Annual Fund Operating Expenses exceeded 2.60% of average daily net assets. 10 The following table is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. The illustration is hypothetical. Although your actual expenses may be higher or lower, based on these assumptions your costs would be: Expense Example 1 Year 3 Year 5 Year 10 Year ClassA $ 747 $ 1,109 $ 1,494 $ 2,569 ClassC $ 352 $ 776 $ 1,326 $ 2,826 * You would pay the following expenses if you did not redeem your shares ClassA $ 747 $ 1,109 $ 1,494 $ 2,569 ClassC $ 252 $ 776 $ 1,326 $ 2,826 * * ClassC shares automatically convert to ClassA shares after year eight. 11 I. GLOBAL HARD ASSETS FUND OBJECTIVE The Global Hard Assets Fund seeks long-term capital appreciation by investing primarily in hard asset securities. Income is a secondary consideration. PRINCIPAL STRATEGIES Under normal conditions, the Fund will invest at least 80% of its assets (including net assets plus any amount of borrowing for investment purposes) in securities of hard asset companies and instruments that derive their value from hard assets. Hard assets consist of precious metals (including gold), base and industrial metals, energy, natural resources and other commodities. Hard assets also include real estate. A company will be considered to be a hard asset company if it, directly or indirectly, derives at least 50% of its revenues from exploration, development, production, distribution or facilitation of processes relating to hard assets. The Funds investment management team seeks to purchase equity opportunities, using a disciplined and flexible investment methodology focused on value. Candidates for the portfolio are identified through the development of expected returns on the hard assets equity sector, commodities, and their respective underlying companies. The Funds policy of investing at least 80% of its assets in hard assets may be changed by the Board of Trustees without a shareholder vote, although shareholders will be provided with a 60 days notice of any such change. The Fund may invest without limitation in any one hard asset sector and is not required to invest any portion of its assets in any one hard asset sector. The Fund will invest in securities of companies located throughout the world (including the U.S.). However, there is no limit on the amount the Fund may invest in any one country, developed or underdeveloped. The Fund may invest in securities of companies in any range of capitalization. The Funds investments include common stocks, preferred stocks (either convertible or non-convertible), securities issued by other investment companies, rights, warrants, direct equity interests in trusts, partnerships, convertible debt instruments, and special classes of shares available only to foreigners in markets that restrict ownership of certain shares or classes to their own nationals or residents. The Fund may also invest in derivative instruments whose value is linked to the price of hard assets, to gain or hedge exposure to hard assets and hard assets securities. Such hard assets-linked derivative instruments may include notes, futures, options and swap agreements. 12 The remaining 20% of the Funds assets may be invested in other securities and derivative instruments, including notes, options, futures and swap agreements that are not linked to or backed by hard assets; forward and spot currency exchange contracts; and investment-grade debt securities and asset-backed securities, such as collateralized mortgage obligations (CMOs) and other mortgage and non-mortgage asset-backed securities. The Fund may make short sales as a defensive technique to hedge existing positions or market risk in an amount of up to 10% of its net assets. The Fund may also write covered call options on portfolio securities to the extent that the value of all securities with respect to which covered calls are written does not exceed 10% of the Funds net asset value. The Fund may invest up to 20% of its net assets in securities issued by other investment companies (excluding money market funds), including open end and closed end funds and exchange traded funds (ETFs), subject to limitations under the Investment Company Act of 1940 (the 1940 Act). Such investments are commonly used as a practical means by which the Fund may participate in, or gain rapid exposure to, certain market sectors, or when direct investments in certain countries are not permitted. Shares of closed end funds and ETFs may trade at prices that reflect a premium above or a discount below their net asset value. The Fund may invest in investment companies which are sponsored or advised by the Adviser and/or its affiliates (each, a Van Eck Investment Company). However, in no event will the Fund invest more than 5% of its net assets in any single Van Eck Investment Company. To eliminate duplication of fees, the Adviser will offset the advisory fee it charges to the Fund by the amount it collects as an advisory fee from the Van Eck Investment Company as a result of the Funds investment. The Fund may borrow for liquidity or investment purposes, provided that the amount of borrowing is no more than one-third of the net assets of the Fund plus the amount of the borrowing. The Fund may take temporary defensive positions in anticipation of or in an attempt to respond to adverse market, economic, political or other conditions. A defensive posture is designed to protect the Fund from an anticipated decline in the markets in which the Fund invests, but could have the effect of reducing the benefit from any market increase. PRINCIPAL RISKS There is no assurance that the Fund will achieve its investment objective. The Funds share price and return will fluctuate with changes in the market value of the Funds portfolio securities. Accordingly, an investment in the Fund involves the risk of losing money. 13 GLOBAL HARD ASSETS FUND (continued) The Fund is subject to risks associated with concentrating its investments in hard assets and the hard assets sector and can be significantly affected by events relating to hard assets and the hard assets sector including international political and economic developments, inflation, and other factors. The Funds portfolio securities may experience substantial price fluctuations as a result of these factors, and may move independently of the trends of industrialized companies. The Fund is also subject to the risks associated with investments in hard assets-linked and other derivative instruments, including notes, swaps, futures, options and currency exchange contracts. In addition, the Fund is subject to risks associated with investments in debt securities, including asset-backed securities, CMOs and debt securities rated below investment grade (junk bonds). The Fund may also be subject to the risks associated with investments in small or mid-capitalization companies; investments in other investment companies; and making short sales. The Funds investments in foreign securities involve risks related to adverse political and economic developments unique to a country or a region, currency fluctuations or controls, and the possibility of arbitrary action by foreign governments, including the takeover of property without adequate compensation or imposition of prohibitive taxation. The Fund is classified as a non-diversified fund under the 1940 Act, which means that the Fund is not required to invest in a minimum number of different securities, and therefore is subject to non-diversification risk. The Funds overall portfolio may be affected by changes in the value of a small number of securities. Because the Fund may borrow to buy more securities and for other purposes, it is subject to the risks associated with leverage. Leverage exaggerates the effect of rises or falls in prices of securities bought with borrowed money, and entails costs associated with borrowing, including fees and interest. An investment in the Fund should be considered part of an overall investment program, rather than a complete investment program. For more information about these risks, see the Additional Investment Strategies section. 14 GLOBAL HARD ASSETS FUND PERFORMANCE The following chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns compare with those of a broad measure of market performance. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. The chart shows the annual total returns of the Funds ClassA shares for the life of the Fund. Annual returns for the other classes will differ to the extent the classes have different expenses. Sales charges or account fees are not reflected; if these amounts were reflected, returns would be lower than those shown. During the period covered, the Funds highest quarterly return was 24.25% for the quarter ended 9/30/05. The lowest quarterly return was -35.78% for the quarter ended 9/30/08. 15 PERFORMANCE (continued) The table below provides some indication of the risks of investing in the Fund by showing how the Funds average annual returns compare with those of broad-based securities market indices over time. The Funds returns include the maximum applicable sales charge for each Class and assume that shares were sold at the end of each period (unless otherwise noted). Global Hard Assets Fund Average Annual Total Returns (with sales charges) As of December 31, 2008 1 Year 5 Year 10 Year ClassA Shares 1 Return Before Taxes -47.86 % 10.79 % 11.42 % Return After Taxes on Distributions -47.86 % 9.95 % 10.99 % Return After Taxes on Distributions and Sale of Fund Shares -31.11 % 9.44 % 10.27 % ClassC Shares 1 Return Before Taxes -45.67 % 11.35 % 11.26 % S&P® North American Natural Resources Sector Index (reflects no deduction for fees, expenses or taxes) 2 -42.55 % 8.95 % 8.36 % S&P® 500 Index (reflects no deduction for fees, expenses or taxes) 3 -36.99 % -2.19 % -1.38 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. These returns are shown for one class of shares only; after-tax returns for the other classes may vary. Actual after-tax returns depend on your individual tax situation and may differ from those shown in the preceding table. The after-tax return information shown above does not apply to Fund shares held through a tax-deferred account, such as a 401(k) plan or IRA. 1 ClassA and ClassC commenced operations on 11/2/94. 2 The S&P® North American Natural Resources Sector Index is a modified capitalization-weighted index which includes companies involved in the following categories: extractive industries, energy companies, owners and operators of timber tracts, forestry services, producers of pulp and paper, and owners of plantations. 3 The S&P® 500 Index consists of 500 widely held common stocks, covering four broad sectors (industry, utilities, financials and transportation). It is a market value-weighted index (stock price times shares outstanding), with each stock affecting the Index in proportion to its market value. The S&P® North American Natural Resource Sector Index and the S&P® 500 Index are unmanaged indices and include the reinvestment of all dividends, but do not reflect the deduction of fees, expenses or taxes that are associated with an investment in the Fund. The Indices performance is not illustrative of the Funds performance. Indices are not securities in which investments can be made. 16 GLOBAL HARD ASSETS FUND EXPENSES This table shows certain expenses you may incur as an investor in the Fund, either directly or indirectly. The total annual fund operating expenses listed below are based on the average net assets of the Fund for its fiscal year ended December 31, 2008. To the extent that the Funds average net assets decrease over the Funds next fiscal year, such expenses can be expected to increase because certain fixed costs will be spread over a smaller amount of assets. Global Hard Assets Fund Shareholder Expenses (fees paid directly from your investment) Class A Class C Maximum Sales Charge (imposed on purchases as a percentage of offering price) 5.75 % 0.00 % Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of the net asset value or purchase price) 0.00 % 1.00 % Annual Fund Operating Expenses (Expenses that are deducted from Fund assets) Management Fees 1.00 % 1.00 % Distribution and/or Service (12b-1) Fees 0.25 % 1.00 % Acquired Fund Fees and Expenses (AFFE) 1 0.01 % 0.01 % Other Expenses 0.21 % 0.20 % Total Annual Fund Operating Expenses (including AFFE) 1.47 % 2.21 % 1 Acquired fund fees and expenses reflect the estimated amount of the fees and expenses incurred indirectly by the Fund through its investments in underlying funds. 2 ClassA shares: For the period May 1, 2009 through April 30, 2010, the Adviser contractually agreed to waive fees and reimburse certain operating expenses (excluding interest, dividends paid on securities sold short, trading expenses, taxes and extraordinary expenses) to the extent Total Annual Fund Operating Expenses exceeded 1.50% of average daily net assets. The agreement to limit the Total Annual Fund Operating Expenses is limited to the Funds direct operating expenses and, therefore, does not apply to AFFE, which are indirect expenses incurred by the Fund through its investments in underlying funds. ClassC shares: For the period May 1, 2009 through April 30, 2010, the Adviser contractually agreed to waive fees and reimburse certain operating expenses (excluding interest, dividends paid on securities sold short, trading expenses, taxes and extraordinary expenses) to the extent Total Annual Fund Operating Expenses exceeded 2.50% of average daily net assets. The agreement to limit the Total Annual Fund Operating Expenses is limited to the Funds direct operating expenses and, therefore, does not apply to AFFE, which are indirect expenses incurred by the Fund through its investments in underlying funds. 3 The Total Annual Fund Operating Expenses in the fee table may differ from the expense ratios in the Funds Financial Highlights because the financial highlights include only the Funds direct operating expenses and do not include fees and expenses incurred indirectly by the Fund through its investments in underlying funds (i.e., AFFE). 17 EXPENSES (continued) The following table is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. The illustration is hypothetical. Although your actual expenses may be higher or lower, based on these assumptions your costs would be: Expense Example 1 Year 3 Year 5 Year 10 Year Class A $ 716 $ 1,013 $ 1,332 $ 2,231 Class C $ 324 $ 691 $ 1,185 $ 4,544 You would pay the following expenses if you did not redeem your shares Class A $ 716 $ 1,013 $ 1,332 $ 2,231 ClassC $ 224 $ 691 $ 1,185 $ 2,544 * ClassC shares automatically convert to ClassA shares after year eight. 18 I. INTERNATIONAL INVESTORS GOLD FUND OBJECTIVE The International Investors Gold Fund seeks long-term capital appreciation by investing in common stocks of gold-mining companies. The Fund may take current income into consideration when choosing investments. PRINCIPAL STRATEGIES Under normal conditions, the Fund will invest at least 80% of its assets (including net assets plus the amount of any borrowing for investment purposes) in securities of companies principally engaged in gold-related activities, as well as in instruments that derive their value from gold, and in gold coins and bullion. A company will be considered to be principally engaged in gold-related activities if it derives at least 50% of its revenues from gold-related activates, including exploration, mining, processing or dealing in gold. The Fund emphasizes companies that the portfolio manager believes represent value opportunities or that have growth potential within their market niche, through their ability to increase production capacity at low cost or make gold discoveries around the world. The portfolio manager utilizes both a macro-environmental examination of gold market themes and a fundamental analysis of prospective companies in the search for value and growth opportunities. The Funds policy of investing at least 80% of its assets in gold-related securities may be changed by the Board of Trustees without a shareholder vote, although shareholders will be provided with a 60 days notice of any such change. The objective may also be changed by a vote of the majority of the shareholders of the Fund. The Fund will invest in securities of companies with economic ties to countries throughout the world, including the U.S. The Fund is not subject to minimum or maximum limitations regarding the amount the Funds assets that may be invested in securities of companies that are tied economically to any one country. The Funds exposure to any particular country or region of the world will reflect the Advisers assessment of the investment opportunities available in the securities of various companies principally engaged in gold-related activities, as well as general business, economic and international market conditions. The Fund may invest up to 12.5% of its total assets, as of the date of the investment, in gold and silver coins, as well as gold, silver, platinum and palladium bullion. The Funds investments in coins and bullion will earn no income, and the sole source of return to the Fund from these investments is from gains or losses realized on their sale. The Fund pays custody costs to store its bullion and coins. The Fund may invest in any capitalization. 19 INTERNATIONAL INVESTORS GOLD FUND (continued) The Fund may also invest in investment-grade debt securities and asset-backed securities, such as collateralized mortgage obligations (CMOs) and other mortgage and non-mortgage asset-backed securities. The Fund may also invest in derivative instruments whose value is linked to the price of hard assets, including commodities or commodity indices, to gain or hedge exposure to hard assets and hard assets securities. The Fund may purchase and sell financial and commodity futures contracts and options on financial futures and commodity contracts and may also write, purchase or sell put or call options on securities, foreign currencies, commodities and commodity indices, and structured notes. The Fund may invest up to 20% of its net assets in financial options and futures, forward and spot currency contracts, swap transactions and other financial contracts or derivative instruments that are linked to or backed by commodities that are not hard assets. The Fund may invest up to 20% of its net assets in securities issued by other investment companies (excluding money market funds), including open end and closed end funds and exchange traded funds (ETFs), subject to limitations under the Investment Company Act of 1940 (the 1940 Act). Such investments are commonly used as a practical means by which the Fund may participate in, or gain rapid exposure to, certain market sectors, or when direct investments in certain countries are not permitted. Shares of closed end funds and ETFs may trade at prices that reflect a premium above or a discount below their net asset value. The Fund may invest in investment companies which are sponsored or advised by the Adviser and/or its affiliates (each, a Van Eck Investment Company). However, in no event will the Fund invest more than 5% of its net assets in any single Van Eck Investment Company. To eliminate duplication of fees, the Adviser will offset the advisory fee it charges to the Fund by the amount it collects as an advisory fee from the Van Eck Investment Company as a result of the Funds investment. The Fund may borrow for liquidity or investment purposes, provided that the amount of borrowing is no more than one-third of the net assets of the Fund plus the amount of the borrowing. The Fund may take temporary defensive positions in anticipation of or in an attempt to respond to adverse market, economic, political or other conditions. A defensive posture is designed to protect the Fund from an anticipated decline in the markets in which the Fund invests, but could have the effect of reducing the benefit from any market increase. 20 PRINCIPAL RISKS There is no assurance that the Fund will achieve its investment objective. The Funds share price and return will fluctuate with changes in the market value of the Funds portfolio securities. Accordingly, an investment in the Fund involves the risk of losing money. The Fund is subject to the risks associated with concentrating its assets in the gold industry, which can be significantly affected by international economic, monetary and political developments. The Funds overall portfolio may decline in value due to developments specific to the gold industry. The Funds investments in foreign securities involve risks related to adverse political and economic developments unique to a country or a region, currency fluctuations or controls, and the possibility of arbitrary action by foreign governments, including the takeover of property without adequate compensation or imposition of prohibitive taxation. The Fund is subject to inflation risk, which is the potential that money will decrease in value and thereby decrease the value of the assets in which it is invested, and short-sales risk, such as a risk of loss that the security that was sold short increases in value. The Fund is also subject to the risks associated with investments in derivatives, commodity-linked instruments, illiquid securities, and asset-backed securities and CMOs. In addition, the Fund is subject to risks associated with investments in debt securities, including credit risk (the possibility that an issuer may default by failing to repay both interest and principal), interest rate risk (the potential that the value of a security will decrease due to a rise in interest rates), and the risk of investing in debt securities rated below investment grade (junk bonds). The Fund is subject to risks associated with investments in other investment companies, which include the risks associated with the underlying investment companys portfolio. The Fund is also subject to market risk. The Fund is classified as a non-diversified fund under the 1940 Act, which means that the Fund is not required to invest in a minimum number of different securities, and therefore is subject to non-diversification risk. The Funds overall portfolio may be affected by changes in the value of a small number of securities. Because the Fund may borrow to buy more securities and for other purposes, it is subject to the risks associated with leverage. Leverage exaggerates the effect of rises or falls in prices of securities bought with borrowed money, and entails costs associated with borrowing, including fees and interest. An investment in the Fund should be considered part of an overall investment program, rather than a complete investment program. For more information about these risks, see the Additional Investment Strategies section. 21 INTERNATIONAL INVESTORS GOLD FUND PERFORMANCE The following chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns compare with those of a broad measure of market performance. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. The chart shows the annual total returns of the Funds ClassA shares for each of the last ten calendar years. Annual returns for the other classes will differ to the extent the classes have different expenses. Sales charges or account fees are not reflected; if these amounts were reflected, returns would be lower than those shown. During the period covered, the Funds highest quarterly return was 44.96% for the quarter ended 3/31/02. The lowest quarterly return was -31.82% for the quarter ended 9/30/08. 22 The table below provides some indication of the risks of investing in the Fund by showing how the Funds average annual returns compare with those of a broad-based securities market index over time. The Funds returns include the maximum applicable sales charge for each Class and assume you sold your shares at the end of each period (unless otherwise noted). International Investors Gold Fund Average Annual Total Returns (with sales charges) As of December 31, 2008 1 Year 5 Year 10 Year Class CLife of Fund Class A Shares 1 Return Before Taxes -33.11 % 9.14 % 13.36 %  Return After Taxes on Distributions -33.98 % 6.94 % 11.52 %  Return After Taxes on Distributions and Sale of Fund Shares -21.25 % 7.36 % 11.15 %  Class C Shares 2 Return Before Taxes -30.21 % 9.75 % N/A 14.05 % NYSE Arca Gold Miners Index (reflects no deduction for fees, expenses or taxes) 3 -26.33 % 4.81 % 13.14 % 8.97 % S&P® 500 Index (reflects no deduction for fees, expenses or taxes) 4 -36.99 % -2.19 % -1.38 % 0.08 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. These returns are shown for one class of shares only; after-tax returns for the other classes may vary. Actual after-tax returns depend on your individual tax situation and may differ from those shown in the preceding table. The after-tax return information shown above does not apply to Fund shares held through a tax-deferred account, such as a 401(k) plan or IRA. 23 PERFORMANCE (continued) 1 ClassA commenced operations on 2/10/56. 2 ClassC commenced operations on 10/3/03. Index returns for the Class C performance comparison are calculated as of nearest month end (9/30/03). 3 The NYSE Arca Gold Miners Index is a modified market capitalization weighted index comprised of publicly traded companies involved primarily in the mining for gold. 4 The S&P® 500 Index consists of 500 widely held common stocks, covering four broad sectors (industry, utilities, financials and transportation). It is a market value-weighted index (stock price times shares outstanding), with each stock affecting the Index in proportion to its market value. The NYSE Arca Gold Miners Index and the S&P® 500 Index are unmanaged indices and include the reinvestment of all dividends, but do not reflect the deduction of fees, expenses or taxes that are associated with an investment in the Fund. The Indices performance is not illustrative of the Funds performance. Indices are not securities in which investments can be made.  Only shown for share classes with less than 10 years of performance history. 24 INTERNATIONAL INVESTORS GOLD FUND EXPENSES This table shows certain expenses you may incur as an investor in the Fund, either directly or indirectly. The total annual fund operating expenses listed below are based on the average net assets of the Fund for its fiscal year ended December 31, 2008. To the extent that the Funds average net assets decrease over the Funds next fiscal year, such expenses can be expected to increase because certain fixed costs will be spread over a smaller amount of assets. International Investors Gold Fund Shareholder Expenses (fees paid directly from your investment) Class A Class C Maximum Sales Charge (imposed on purchases as a percentage of offering price) 5.75 % 0.00 % Maximum Deferred Sales Charge (load) (as a percentage of the lesser of net asset value or purchase price) 0.00 % 1.00 % Annual Fund Operating Expenses(Expenses that are deducted from Fund assets) Management Fees 0.73 % 0.73 % Distribution and/or Service (12b-1) Fees 0.25 % 1.00 % Other Expenses 0.47 % 0.47 % Total Annual Fund Operating Expenses 1 1.45 % 2.20 % 1 ClassA shares: For the period May 1, 2009 through April 30, 2010, the Adviser contractually agreed to waive fees and reimburse certain operating expenses (excluding interest, dividends paid on securities sold short, trading expenses, taxes and extraordinary expenses) to the extent Total Annual Fund Operating Expenses exceeded 1.45% of average daily net assets. Class C shares: For the period May 1, 2009 through April 30, 2010, the Adviser contractually agreed to waive fees and reimburse certain operating expenses (excluding interest, dividends paid on securities sold short, trading expenses, taxes and extraordinary expenses) to the extent Total Annual Fund Operating Expenses exceeded 2.50% of average daily net assets. 25 EXPENSES (continued) The following table is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. The illustration is hypothetical. Although your actual expenses may be higher or lower, based on these assumptions your costs would be: Expense Example 1 Year 3 Year 5 Year 10 Year Class A $ 714 $ 1,007 $ 1,322 $ 2,210 Class C $ 323 $ 668 $ 1,180 $ 2,534 You would pay the following expenses if you did not redeem your shares Class A $ 714 $ 1,007 $ 1,322 $ 2,210 Class C $ 223 $ 668 $ 1,180 $ 2,534 * Class C shares automatically convert to ClassA shares after year eight. 26 II. ADDITIONAL INVESTMENT STRATEGIES OTHER INVESTMENTS, INVESTMENT POLICIES, INVESTMENT TECHNIQUES AND RISKS. THE PERCENTAGE LIMITATIONS RELATING TO THE COMPOSITION OF A FUNDS PORTFOLIO APPLY AT THE TIME THE FUND ACQUIRES AN INVESTMENT. A SUBSEQUENT INCREASE OR DECREASE IN PERCENTAGE RESULTING FROM A CHANGE IN THE VALUE OF PORTFOLIO SECURITIES OR THE TOTAL OR NET ASSETS OF THE FUND WILL NOT BE CONSIDERED A VIOLATION OF THE RESTRICTION. ASSET-BACKED SECURITIES Funds Emerging Markets Fund, Global Hard Assets Fund Definition Represent securitized pools of consumer loans and other assets unrelated to mortgages. Risk Asset-backed securities are subject to the risks associated with other debt securities. The asset backing the security may lose value, thereby making the security less secured. In addition, they are subject to the risk of prepayment, which is the possibility that the principal on the underlying loans may be paid earlier than expected, requiring the Funds to reinvest the proceeds at generally lower interest rates. Generally, prepayments will increase during a period of falling interest rates and decrease during a period of rising interest rates. The rate of prepayments also may be influenced by economic and other factors. Rates of prepayment that are faster or slower than expected by the Adviser, could reduce the Funds yield, increase the volatility of the Funds and/or cause a decline in net asset value. 27 ADDITIONAL INVESTMENT STRATEGIES (continued) BORROWING; LEVERAGE RISK Funds All Funds Definition Borrowing to invest more is called leverage. The Funds may borrow from banks provided that the amount of borrowing is no more than one third of the net assets of the Fund plus the amount of the borrowings. The Fund is required to be able to restore borrowing to its permitted level within three days, if it should increase to more than one-third as stated above. Methods that may be used to restore borrowings in this context include selling securities, even if the sale hurts the Funds investment performance. Risk Leverage exaggerates the effect of rises or falls in prices of securities bought with borrowed money. Borrowing also costs money, including fees and interest. The Fund expects to borrow only through negotiated loan agreements with commercial banks or other institutional lenders. COLLATERALIZED MORTGAGE OBLIGATIONS (CMOs) Funds Emerging Markets Fund, Global Hard Assets Fund Definition These securities are backed by a group of mortgages. CMOs are fixed-income securities, rated by agencies like other fixed-income securities; the Funds invest in CMOs rated A or better by S&P® and Moodys. CMOs pass through payments made by individual mortgage holders. Risk CMOs are subject to the risks associated with other debt securities. In addition, like other asset-backed securities, CMOs are subject to the risk of prepayment. Please refer to the asset-backed securities section above for other risks. The asset backing the security may lose value, thereby making the security less secured. Issuers of CMOs may support interest and principal payments with insurance or guarantees. The Funds may buy uninsured or non-guaranteed CMOs equal in creditworthiness to insured or guaranteed CMOs. 28 COMMODITY-LINKED DERIVATIVES AND STRUCTURED NOTES Funds All Funds Definition The value of a commodity-linked derivative investment generally is based upon the price movements of a physical commodity (such as energy, mineral, or agricultural products), a commodity futures contract or commodity index, or other economic variable based upon changes in the value of commodities or the commodities markets. The Fund may seek exposure to the commodity markets through investments in leveraged or unleveraged commodity-linked or index-linked notes, which are derivative debt instruments with principal and/or coupon payments linked to the value of commodities, commodity futures contracts or the performance of commodity indices. These notes are sometimes referred to as structured notes because the terms of these notes may be structured by the issuer and the purchaser of the note. Risk The Funds investments in commodity-linked derivative instruments may subject the Fund to greater volatility than investments in traditional securities. The value of commodity-linked derivative instruments may be affected by changes in overall market movements, commodity index volatility, changes in interest rates, or factors affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, tariffs and international economic, political and regulatory developments. The value of structured notes will rise or fall in response to changes in the underlying commodity or related index of investment. These notes expose the Fund economically to movements in commodity prices. These notes also are subject to risks, such as credit, market and interest rate risks, that in general affect the values of debt securities. In addition, these notes are often leveraged, increasing the volatility of each notes market value relative to changes in the underlying commodity, commodity futures contract or commodity index. 29 ADDITIONAL INVESTMENT STRATEGIES (continued) COMMODITY RISK Funds All Funds Definition Each Fund may invest in securities and financial instruments that derive their value from commodities, including industrial metals, gas and other energy products, natural resources and other commodities. Risk A Funds investment exposure to the commodities markets may subject the Fund to greater volatility than investments in traditional securities. The commodities markets may fluctuate widely based on a variety of factors. These include changes in overall market movements, domestic and foreign political and economic events and policies, war, acts of terrorism, changes in domestic or foreign interest rates and/or investor expectations concerning interest rates, domestic and foreign inflation rates and/or investor expectations concerning inflation rates and investment and trading activities of mutual funds, hedge funds and commodities funds. Prices of various commodities may also be affected by factors such as drought, floods, weather, embargoes, tariffs and other regulatory developments. Many of these factors are very unpredictable. The prices of commodities can also fluctuate widely due to supply and demand disruptions in major producing or consuming regions. Certain commodities may be produced in a limited number of countries and may be controlled by a small number of producers. As a result, political, economic and supply related events in such countries could have a disproportionate impact on the prices of such commodities. Because a Funds performance is linked to the performance of highly volatile commodities, investors should consider purchasing shares of the Fund only as part of an overall diversified portfolio and should be willing to assume the risks of potentially significant fluctuations in the value of Fund shares. 30 DEBT SECURITIES; CREDIT AND INTEREST RATE RISK Funds All Funds Definition Debt, or fixed-income, securities may include bonds and other forms of debentures or obligations. When an issuer sells debt securities, it sells them for a certain price, and for a certain term. Over the term of the security, the issuer promises to pay the buyer a certain rate of interest, then to repay the principal at maturity. Debt securities are also bought and sold in the secondary marketthat is, they are traded by people other than their original issuers. Risk All debt securities are subject to two types of risk: credit risk and interest rate risk. Credit risk refers to the possibility that the issuer of a security will be unable to make interest payments and repay the principal on its debt. Interest rate risk refers to fluctuations in the value of a debt security resulting from changes in the general level of interest rates. When the general level of interest rates goes up, the prices of most debt securities go down. When the general level of interest rates goes down, the prices of most debt securities go up. DEFENSIVE INVESTING Funds All Funds Definition A deliberate, temporary shift in portfolio strategy which may be undertaken when markets start behaving in volatile or unusual ways. A Fund may, for temporary defensive purposes, invest a substantial part of its assets in bonds of the U.S. or foreign governments, certificates of deposit, bankers acceptances, shares of money market funds, high grade commercial paper, and repurchase agreements. At such times, a Fund may have all of its assets invested in a single country or currency. Risk Opportunity costi.e., when a Fund has invested defensively in low-risk, low-return securities, it may miss an opportunity for profit in its normal investing areas. A Fund may not achieve its investment objective during periods of defensive investing. 31 ADDITIONAL INVESTMENT STRATEGIES (continued) DERIVATIVES AND STRUCTURED NOTES Funds All Funds Definition Derivatives are financial instruments, such as swaps, options, warrants, futures contracts, currency forwards and structured notes, whose values are based on the value of one or more indicators, such as a security, asset, currency, interest rate, or index. The Funds may use leveraged or unleveraged index-linked notes, which are derivative debt instruments with principal and/or coupon payments linked to the value of a specific index. These notes are sometimes referred to as structured notes because the terms of these notes may be structured by the issuer and the purchaser of the note. Risk Derivatives are subject to a number of risks, such as potential changes in value in response to market developments or as a result of the counterpartys credit quality and the risk that a derivative transaction may not have the effect the Adviser anticipated. Derivatives also involve the risk of mispricing or improper valuation and the risk that changes in the value of a derivative may not correlate perfectly with the underlying indicator. Derivative transactions can create investment leverage and may be highly volatile. Many derivative transactions are entered into over the counter (not on an exchange or contract market); as a result, the value of such a derivative transaction will depend on the ability and the willingness of a Funds counterparty to perform its obligations under the transaction. If a counterparty were to default on its obligations, a Funds contractual remedies against such counterparty may be subject to bankruptcy and insolvency laws, which could affect the Funds rights as a creditor (e.g., the Fund may not receive the net amount of payments that it is contractually entitled to receive). A liquid secondary market may not always exist for a Funds derivative positions at any time. For a complete discussion of the kinds of derivatives in which the Funds may invest, and of their risks, please see the Funds SAI. 32 DIRECT INVESTMENTS Funds All Funds Definition Investments made directly with an enterprise through a shareholder or similar agreementsnot through publicly traded shares or interests. Direct investments may involve high risk of substantial loss. Such positions may be hard to sell, because they are not listed on an exchange and prices of such positions may be unpredictable. Risk A direct investment price, as stated for valuation, may not be the price the Fund could actually get if it had to sell. Private issuers do not have to follow all the rules of public issuers. The Board of Trustees considers direct investments illiquid and will aggregate direct investments with other illiquid investments under the illiquid investing limits of each Fund. The Funds will not more than 10% of their total assets in direct investments. EMERGING MARKETS SECURITIES Funds All Funds Definition Securities of companies that are primarily located in developing countries. (See Foreign Securities for basic information on foreign investment risks.) Risk Investments in emerging markets securities are exposed to a number of risks that may make these investments volatile in price or difficult to trade. Political risks may include unstable governments, nationalization, restrictions on foreign ownership, laws that prevent investors from getting their money out of a country and legal systems that do not protect property rights as well as the laws of the U.S. Market risks may include economies that concentrate in only a few industries, securities issues that are held by only a few investors, limited trading capacity in local exchanges and the possibility that markets or issues may be manipulated by foreign nationals who have inside information. 33 ADDITIONAL INVESTMENT STRATEGIES (continued) FOREIGN CURRENCY TRANSACTIONS Funds All Funds Definition The money issued by foreign governments; the contracts involved in buying and selling foreign money in order to buy and sell foreign securities denominated in that money. Risk Foreign currencies shift in value against U.S. currency. These relative price swings can make the return on an investment go up or down, entirely apart from the quality or performance of the investment itself. The Fund enters into various hedging contracts to buy and sell foreign currency, including futures contracts (see Derivatives and Structured Notes, page32). FOREIGN SECURITIES Funds All Funds Definition Securities issued by foreign companies, traded in foreign currencies or issued by companies with most of their business interests in foreign countries. Risk Foreign investing involves greater risks than investing in U.S. securities. These risks include: exchange rate fluctuations and exchange controls; less publicly available information; more volatile or less liquid securities markets; and the possibility of arbitrary action by foreign governments, including the takeover of property without adequate compensation or imposition of prohibitive taxation, or political, economic or social instability. Foreign accounting can be differentand less revealingthan American accounting practice. There is generally less information available regarding foreign issuers than U.S. issuers, and foreign regulation of stock exchanges may be inadequate or irregular. Foreign securities also may have varying tax consequences (see the section entitled Taxes in the SAI). Some of these risks may be reduced when Funds invest indirectly in foreign issues through American Depositary Receipts (ADRs), European Depositary Receipts (EDRs), American Depositary Shares (ADSs), Global Depositary Shares (GDSs), and other securities which are traded on 34 larger, recognized exchanges and in stronger, more recognized currencies. Russia: The Funds invest only in those Russian companies whose registrars have contracted to allow the Funds Russian sub-custodian to inspect share registers and to obtain extracts of share registers through regular audits. These procedures may reduce the risk of loss, but there can be no assurance that they will be effective. INDEXED COMMERCIAL PAPER Funds All Funds Definition For hedging purposes only, the Funds may invest in commercial paper with the principal amount indexed to the difference, up or down, in value between two foreign currencies. The Funds segregate asset accounts with an equivalent amount of cash, U.S. government securities or other highly liquid securities equal in value to this commercial paper. Risk Principal may be lost, but the potential for gains in principal and interest may help the Funds cushion against the potential decline of the U.S. dollar value of foreign-denominated investments. At the same time, this commercial paper provides an attractive money market rate of return. INDUSTRY CONCENTRATION Funds Global Hard Assets Fund, International Investors Gold Fund Definition The Funds may invest more than 50% of their net assets in a single sector or industry. In the case of International Investors Gold Fund, it will invest at least 80% of its assets in the securities of companies engaged in gold-related activities, including exploration, mining, processing, or dealing in gold. In the case of Global Hard Assets Fund, it will invest at least 80% of its assets in securities of hard asset companies and instruments that derive their value from hard assets. Risk Concentration of investments in a single sector or industry may make a Fund more volatile than funds which are more diversified. 35 ADDITIONAL INVESTMENT STRATEGIES (continued) INVESTMENTS IN OTHER INVESTMENT COMPANIES Funds All Funds Definition The Funds may invest up to 20% of their respective net assets in securities issued by other investment companies (excluding money market funds), including open end and closed end funds and ETFs, subject to limitations under the 1940 Act. Such investments are commonly used as a practical means by which the Funds may participate in, or gain rapid exposure to, certain market sectors, or when direct investments in certain countries are not permitted by foreign entities. Shares of closed end funds and ETFs may trade at prices that reflect a premium above or a discount below their net asset value. The Funds may invest in other Van Eck investment Companies. However, in no event will the Funds invest more than 5% of their respective net assets in any single Van Eck Investment Company. To eliminate duplication of fees, the Adviser will offset the advisory fee it charges to the Fund investing in a Van Eck Investment Company by the amount it collects as an advisory fee from the Van Eck Investment Company as a result of the Funds investment. Risks Any investment in another investment company is subject to the underlying risks of that investment companys portfolio securities or assets. For example, if the investment company holds common stocks, the Funds would be exposed to the risk of investing in common stocks. In addition to the Funds fees and expenses, the Funds will bear their share of the investment companys fees and expenses. ETFs involve risks generally associated with investments in a broadly based portfolio of common stocks, including the risk that the general level of market prices, or that the prices of securities within a particular sector, may increase or decline, thereby affecting the value of the shares of the ETF. Shares of closed-end funds and ETFs may trade at prices that reflect a premium above or a discount below the investment companys net asset value, which may be substantial in the case of closed-end funds. If investment company securities are purchased at a premium to net asset value, the premium may not exist when those securities are sold and the Funds could incur a loss. 36 LACK OF RELIABLE FINANCIAL INFORMATION Funds All Funds Definition Emerging markets securities issuers are subject to different disclosure requirements than those of issuers in developed countries. Risk There may not be available reliable financial information which has been prepared and audited in accordance with U.S. or Western European generally accepted accounting principles and auditing standards. LOANS OF PORTFOLIO SECURITIES Funds All Funds Definition The Funds may lend their securities as permitted under the 1940 Act, including by participating in securities lending programs managed by broker-dealers. Broker-dealers must collateralize (secure) these borrowings in full with cash, U.S. government securities or high-quality letters of credit. Risk If a broker-dealer breaches its agreement either to pay for the loan, to pay for the securities or to return the securities, the Fund may lose money. LOW RATED FIXED-INCOME SECURITIES(JUNK BONDS) Funds Emerging Markets Fund, Global Hard Assets Fund Definition Low rated fixed income securities include debt securities, foreign and domestic, rated below investment grade by ratings services as well as non-rated fixed income securities. Risk These securities are also called junk bonds. In the market, they can behave somewhat like stocks, with prices that can swing widely in response to the health of their issuers and to changes in interest rates. They also bear the risk of untimely payment. By definition, they involve more risk of default than do higher- rated issues. Additionally, evaluating credit risk for non-U.S. debt securities involves greater uncertainty because credit rating agencies throughout the world have different standards, 37 ADDITIONAL INVESTMENT STRATEGIES (continued) making comparisons across countries difficult. The market for international, non-investment grade debt securities is thinner and less active than that for higher-rated securities, which can adversely affect the prices at which securities are sold. In addition, adverse publicity and investor perceptions about international, non-investment grade debt securities, whether or not based on fundamental analysis, may be a contributing factor in a decrease in the value and liquidity of such securities. MARKET RISK Funds All Funds Definition Market risk is a risk common to the entire class of assets. An investment in the Funds involves market riskthe risk that securities prices may go up or down. The value of investments may decline over time because of economic changes or other events that impact large portions of the market. Risk An investment in the Funds involves market riskthe risk that securities prices may go up or down. Markets tend to run in cycles with periods when prices generally go up, known as bull markets, and periods when stock prices generally go down, referred to as bear markets. Stock prices may decline over short or even extended periods not only because of company-specific developments but also due to an economic downturn, a change in interest rates or a change in investor sentiment. Similarly, bond prices fluctuate in value with changes in interest rates, the economy and in the case of corporate bonds, the financial conditions of companies that issue them. In general, bonds decline in value when interest rates rise. While stocks and bonds may react differently to economic events, there are times when stocks and bonds both may decline in value simultaneously. 38 MARKET TIMING OF THE FUNDS Funds All Funds Definition An attempt to predict future market directions, typically by examining recent price, volume or economic data, and investing based on those predictions. Risk Although the Adviser uses reasonable efforts to deter short-term trading that may be harmful to a Fund, commonly referred to as market timing, the Adviser can give no guarantees that it will be able to detect or prevent shareholders from engaging in short-term trading. If the Adviser is unable to detect and prevent harmful short-term trading, a Fund may incur additional expenses, the Funds portfolio management process may be disrupted and long-term shareholders may be disadvantaged. NON-DIVERSIFICATION RISK Funds All Funds Definition Non-diversified funds may invest in fewer assets or in larger proportions of the assets of single companies or industries. Risk Greater concentration of investments in non-diversified funds may make those funds more volatile than diversified funds. A decline in the value of those investments would cause the Funds overall value to decline to a greater degree. PARTLY PAID SECURITIES Funds All Funds Definition Securities paid for on an installment basis. A partly paid security trades net of outstanding installment paymentsthe buyer takes over payments. Risk The buyers rights are typically restricted until the security is fully paid. If the value of a partly-paid security declines before a Fund finishes paying for it, the Fund will still owe the payments, but may find it hard to sell and as a result will incur a loss. 39 ADDITIONAL INVESTMENT STRATEGIES (continued) PORTFOLIO TURNOVER Funds All Funds Definition The Funds may engage in active and frequent trading of their portfolio securities. The Financial Highlights Table at the end of this Prospectus shows each Funds portfolio turnover rates during recent fiscal years. Risk A portfolio turnover rate of 200%, for example, is equivalent to a Fund buying and selling all of its securities two times during the course of the year. A high portfolio turnover rate (over 100%) could result in higher brokerage costs and an increase in taxable capital gains distributions to the shareholders. See the sections on Distributions and Tax Consequences. PRECIOUS METALS RISK Funds Global Hard Assets Fund, International Investors Gold Fund Definition Gold, silver, platinum and palladium in the form of bullion and coins which have no numismatic (collectable) value. There is a well-established world market for precious metals. Risk Precious metals prices can swing sharply in response to cyclical economic conditions, political events or the monetary policies of various countries. In addition, political and economic conditions in gold-producing countries may have a direct effect on the mining and distribution of gold, and consequently, on its price. The vast majority of gold producers are domiciled in just five countries: South Africa, the United States, Australia, Canada and Russia. Under current U.S. tax law, the Funds may not receive more than 10% of their yearly income from selling precious metals or any other physical commodity. That law may require a Fund, for example, to hold precious metals when it would rather sell, or to sell other securities when it would rather hold themboth may cause investment losses or lost opportunities for profit. The Funds also incur storage costs for bullion and coins. In addition, gains realized upon a sale or other disposition of precious metals is subject to federal income tax at a current rate of 28%, which is higher than the rate generally applicable to long-term capital gains. 40 REAL ESTATE SECURITIES RISK Funds Emerging Markets Fund, Global Hard Assets Fund Definition The Funds may not invest in real estate directly but may (i) invest in securities of issuers that invest in real estate or interests therein, including interests in real estate investment trusts, REITs, (ii) invest in mortgage-related securities and other securities that are secured by real estate or interests therein, and (iii) hold and sell real estate acquired by the Funds as a result of the ownership of securities. The Global Hard Assets Fund may invest more than 50% of its net assets in real estate securities. Risk All general risks of real estate investing apply to REITs (for example, illiquidity and volatile prices), plus special risks of REITs in particular. (See Real Estate Securities in the SAI.) REPURCHASE AGREEMENTS Funds All Funds Definition In a repurchase agreement (a repo), a Fund acquires a security for a short time while agreeing to sell it back at a designated price and time. The agreement creates a fixed rate of return not subject to market fluctuations. The Funds enter into these agreements generally with member banks of the Federal Reserve System or certain non-bank dealers; these counterparties collateralize the transaction. Risk There is a risk of a counterparty defaulting on a repo, which may result in the Funds losing money. 41 ADDITIONAL INVESTMENT STRATEGIES (continued) SHORT SALES Funds All Funds Definition In a short sale, a Fund borrows an equity security from a broker then sells it. If the value of the security goes down, the Fund can buy it back in the market and return it to the broker, making a profit. A Fund may also short-against-the-box, which is a short sale of a security that the Fund owns, for tax or other purposes. Each of the Funds may engage in short sales as a defensive technique to hedge their existing position(s) and/or market risk, and only in an amount up to 10% of their respective net assets. Risk If the value of the security goes up, then if the Fund does not hold this security, the Fund will have to buy it back in the market at a loss to make good on its borrowing. The Fund is required to cover its short sales with collateral by depositing cash, U.S. government securities or other liquid high-quality securities in a segregated account. SMALL AND MEDIUM CAPITALIZATION COMPANIES Funds All Funds Definition Companies with a market capitalization below that of the top 200 companies by market capitalization principally traded in the U.S. These companies may have limited product lines, markets or financial resources or depend upon a few key employees. Risk Investments in securities of small and medium-sized companies involve greater risk than is customarily associated with investing in more established companies. These companies stocks may be more volatile and less liquid than the stocks of more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. 42 WHEN-ISSUED DEBT SECURITIES Funds All Funds Definition Debt securities that trade before issuance, but are delivered and paid for some time on or after issuance. Risk Principal and interest of a when-issued security may vary during the period between purchase and delivery so that its value, when the Fund takes possession of it, may be different than when the Fund committed to buy it. The Fund will maintain reserves of cash, U.S. government securities or other liquid high quality securities in a segregated account to offset purchases of when-issued securities. PORTFOLIO HOLDINGS INFORMATION Generally, it is the Funds and Advisers policy that no current or potential investor, including any Fund shareholder, shall be provided information about the Funds portfolio on a preferential basis in advance of the provision of that information to other investors. A complete description of the Funds policies and procedures with respect to the disclosure of the Funds portfolio securities is available in the Funds SAI. Limited portfolio holdings information for the Funds is available to all investors on the Van Eck website at www.vaneck.com. Information regarding the Funds top holdings and country and sector weightings, updated as of each month-end, is located on this website. Generally, this information is posted to the website within 30 days of the end of the applicable month. This information generally remains available on the website until new information is posted. Each Fund reserves the right to exclude any portion of these portfolio holdings from publication when deemed in the best interest of the Fund, and to discontinue the posting of portfolio holdings information at any time, without prior notice. 43 III. SHAREHOLDER INFORMATION HOW TO BUY, SELL, EXCHANGE OR TRANSFER SHARES; HOW TO CHOOSE A CLASS OF SHARES; SALES CHARGES; HOUSEHOLDING; RETIREMENT PLANS; TAXES; DIVIDENDS AND CAPITAL GAINS AND MANAGEMENT OF THE FUNDS. (SEE THE SAI FOR ADDITIONAL INFORMATION). 1. HOW TO BUY, SELL, EXCHANGE OR TRANSFER SHARES THROUGH A BROKER OR AGENT The applicable sales charge will be the same, whether you buy indirectly through a broker or agent or directly through the transfer agent. Contact your broker or agent for details. THROUGH THE TRANSFER AGENT, DST SYSTEMS, INC. (DST) You may buy (purchase), sell (redeem), exchange, or transfer ownership of shares directly through DST by mail or telephone, as stated below. The Funds mailing address at DST is: Van Eck GlobalP.O. Box 218407Kansas City, MO 64121-8407 For overnight delivery: Van Eck Global210 W. 10th St., 8th Fl.Kansas City, MO 64105-1802 Non-resident aliens cannot make a direct investment to establish a new account in the Funds, but may invest through their broker or agent and certain foreign financial institutions that have agreements with Van Eck. To telephone the Funds at DST, call Van Ecks Account Assistance at 1-800-544-4653. PURCHASE BY MAIL To make an initial purchase, complete the Van Eck Account Application and mail it with your check made payable to Van Eck Funds. Subsequent purchases can be made by check with the remittance stub of your account statement. You cannot make a purchase by telephone. We cannot accept third party checks, starter checks, money orders, travelers checks, cashier checks, checks drawn on a foreign bank, or checks not in U.S. Dollars. There are separate applications for Van Eck retirement accounts (see Retirement Plans for details). For further details, see the application or call Account Assistance. 44 TELEPHONE REDEMPTIONPROCEEDS BY CHECK 1-800-345-8506 If your account has the optional Telephone Redemption Privilege, you can redeem up to $50,000 per day. The redemption check must be payable to the registered owner(s) at the address of record (which cannot have been changed within the past 30 days). You automatically get the Telephone Redemption Privilege (for eligible accounts) unless you specifically refuse it on your Account Application, on broker/agent settlement instructions, or by written notice to DST. All accounts are eligible for the privilege except those registered in street, nominee, or corporate name and custodial accounts held by a financial institution, including Van Eck sponsored retirement plans. EXPEDITED REDEMPTIONPROCEEDS BY WIRE 1-800-345-8506 If your account has the optional Expedited Redemption Privilege, you can redeem a minimum of $1,000 or more per day by telephone or written request with the proceeds wired to your designated bank account. This privilege must be established in advance by Application. For further details, see the Application or call Account Assistance. WRITTEN REDEMPTIONS Your written redemption (sale) request must include: < Fund and account number. < Number of shares or dollar amount to be redeemed, or a request to sell all shares. < Signatures of all registered account holders, exactly as those names appear on the account registration, including any additional documents concerning authority and related matters in the case of estates, trusts, guardianships, custodianships, partnerships and corporations, as requested by DST. < Special instructions, including bank wire information or special payee or address. A signature guarantee for each account holder will be required if: < The redemption is for $50,000 or more. < The redemption amount is wired. < The redemption amount is paid to someone other than the registered owner. < The redemption amount is sent to an address other than the address of record. < The address of record has been changed within the past 30 days. Institutions eligible to provide signature guarantees include banks, brokerages, trust companies, and some credit unions. 45 SHAREHOLDER INFORMATION (continued) TELEPHONE EXCHANGE 1-800-345-8506 If your account has the optional Telephone Exchange Privilege, you can exchange between Funds of the same Class without any additional sales charge. (Shares originally purchased into the money market fund, which paid no sales charge, may pay an initial sales charge the first time they are exchanged into another ClassA fund.) Exchanges of ClassC shares are exempt from the redemption sales charge. All accounts are eligible except for those registered in street name and certain custodial retirement accounts held by a financial institution other than Van Eck. For further details regarding exchanges, please see the application, Limits and Restrictions and Unauthorized Telephone Requests below, or call Account Assistance. WRITTEN EXCHANGES Written requests for exchange must include: < The fund and account number to be exchanged out of. < The fund to be exchanged into. < Directions to exchange all shares or a specific number of shares or dollar amount. < Signatures of all registered account holders, exactly as those names appear on the account registration, including any additional documents concerning authority and related matters in the case of estates, trusts, guardianships, custodianships, partnerships and corporations, as requested by DST. For further details regarding exchanges, please see the applicable information in Telephone Exchange. CERTIFICATES Certificates are no longer issued for new or existing shares effective May 1, 2007. TRANSFER OF OWNERSHIP Requests must be in writing and provide the same information and legal documentation necessary to redeem and establish an account, including the social security or tax identification number of the new owner. REDEMPTIONS IN KIND Each Fund reserves the right to redeem its shares in kind. A description of in kind redemptions can be found in the SAI. 46 LIMITS AND RESTRICTIONS Frequent Trading Policy The Board of Trustees has adopted policies and procedures reasonably designed to deter frequent trading in shares of each Fund, commonly referred to as market timing, because such activities may be disruptive to the management of each Funds portfolio and may increase a Funds expenses and negatively impact the Funds performance. As such, each Fund may reject a purchase or exchange transaction or restrict an account from investing in the Fund for any reason if the Adviser, in its sole discretion, believes that a shareholder is engaging in market timing activities that may be harmful to the Fund. Each Fund discourages and does not accommodate frequent trading of shares by its shareholders. Each Fund invests portions of its assets in securities of foreign issuers, and consequently may be subject to an increased risk of frequent trading activities because frequent traders may take advantage of time zone differences between the foreign markets in which the Funds portfolio securities trade and the time as of which the Funds net asset value is calculated (time-zone arbitrage). Each Funds investments in other types of securities may also be susceptible to frequent trading strategies. These investments include securities that are, among other things, thinly traded, traded infrequently, or relatively illiquid, which have the risk that the current market price for the securities may not accurately reflect current market values. Each Fund has adopted fair valuation policies and procedures intended to reduce the Funds exposure to potential price arbitrage. However, there is no guarantee that a Funds net asset value will immediately reflect changes in market conditions. Each Fund uses a variety of techniques to monitor and detect abusive trading practices, such as monitoring purchases, redemptions and exchanges that meet certain criteria established by the Fund, and making inquiries with respect to such trades. If a transaction is rejected or an account restricted due to suspected market timing, the investor or his or her financial adviser will be notified. With respect to trades that occur through omnibus accounts at intermediaries, such as broker-dealers and third party administrators, each Fund requires all such intermediaries to agree to cooperate in identifying and restricting market timers in accordance with the Funds policies and will periodically request customer trading activity in the omnibus accounts based on certain criteria established by the Fund. There is no assurance that a Fund will request such information with sufficient frequency to detect or 47 SHAREHOLDER INFORMATION (continued) deter excessive trading or that review of such information will be sufficient to detect or deter excessive trading in omnibus accounts effectively. Although each Fund will use reasonable efforts to prevent market timing activities in the Funds shares, there can be no assurances that these efforts will be successful. As some investors may use various strategies to disguise their trading practices, a Funds ability to detect frequent trading activities by investors that hold shares through financial intermediaries may be limited by the ability and/or willingness of such intermediaries to monitor for these activities. For further details, contact Account Assistance. Unauthorized Telephone Requests Like most financial organizations, Van Eck, the Funds and DST may only be liable for losses resulting from unauthorized transactions if reasonable procedures designed to verify the callers identity and authority to act on the account are not followed. If you do not want to authorize the Telephone Exchange or Redemption privilege on your eligible account, you must refuse it on the Account Application, broker/agent settlement instructions, or by written notice to DST. Van Eck, the Funds, and DST reserve the right to reject a telephone redemption, exchange, or other request without prior notice either during or after the call. For further details, contact Account Assistance. AUTOMATIC SERVICES Automatic Investment Plan You may authorize DST to periodically withdraw a specified dollar amount from your bank account and buy shares in your Fund account. For further details and to request an Application, contact Account Assistance. Automatic Exchange Plan You may authorize DST to periodically exchange a specified dollar amount for your account from one Fund to another Fund. The Plan is available to ClassA shares only. For further details and to request an Application, contact Account Assistance. Automatic Withdrawal Plan You may authorize DST to periodically withdraw (redeem) a specified dollar amount from your Fund account and mail a check to you for the proceeds. Your Fund account must be valued at $10,000 or more at the current offering price to establish the Plan. The Plan is available to ClassA shares 48 only. For further details and to request an Application, contact Account Assistance. MINIMUM PURCHASE An initial purchase of $1,000 and subsequent purchases of $100 or more are required for non-retirement accounts. There are no purchase minimums for any retirement or pension plan account, for any account using the Automatic Investment Plan, or for any other periodic purchase program. Minimums may be waived for initial and subsequent purchases through wrap fee and similar programs offered without a sales charge by certain financial institutions and third-party recordkeepers and/or administrators. ACCOUNT VALUE AND REDEMPTION If the value of your account falls below $1,000 after the initial purchase, each Fund reserves the right to redeem your shares after 30 days notice to you. This does not apply to accounts exempt from purchase minimums as described above. HOW FUND SHARES ARE PRICED Each Fund buys or sells its shares at its net asset value, or NAV, per share next determined after receipt of a purchase or redemption plus any applicable sales charge. Each Fund calculates its NAV every day the New York Stock Exchange (NYSE) is open, as of the close of regular trading on the NYSE, which is normally 4:00 p.m. Eastern Time. You may enter a buy or sell order when the NYSE is closed for weekends or holidays. If that happens, your price will be the NAV calculated as of the close of the next regular trading session of the NYSE. Each Fund may invest in certain securities which are listed on foreign exchanges that trade on weekends or other days when the Funds do not price their shares. As a result, the NAV of each Funds shares may change on days when shareholders will not be able to purchase or redeem shares. Each Funds investments are generally valued based on market quotations. When market quotations are not readily available for a portfolio security, or in the opinion of the Adviser do not reflect the securitys fair value, a Fund will use the securitys fair value as determined in good faith in accordance with the Funds Fair Value Pricing Procedures, which have been approved by the Board of Trustees. As a general principle, the current fair value of a security is the amount which a Fund might reasonably expect to receive for the security upon its current sale. The Funds Pricing Committee, whose members are selected by the senior management of the Adviser, is responsible for recommending fair value procedures to the Board of 49 Trustees and for administering the process used to arrive at fair value prices. Factors that may cause a Fund to use the fair value of a portfolio security to calculate the Funds NAV include, but are not limited to: (1) market quotations are not readily available because a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is limited or suspended and not resumed prior to the time at which the Fund calculates its NAV, (3) the market for the relevant security is thin, or stale because its price doesnt change in five consecutive business days, (4) the Adviser determines that a market quotation is inaccurate, for example, because price movements are highly volatile and cannot be verified by a reliable alternative pricing source, or (5) where a significant event affecting the value of a portfolio security is determined to have occurred between the time of the market quotation provided for a portfolio security and the time at which the Fund calculates its NAV. In determining the fair value of securities, the Pricing Committee will consider, among other factors, the fundamental analytical data relating to the security, the nature and duration of any restrictions on disposition of the security, and the forces influencing the market in which the security is traded. Foreign securities in which the Funds invest may be traded in markets that close before the time that each Fund calculates its NAV. Foreign securities are normally priced based upon the market quotation of such securities as of the close of their respective principal markets, as adjusted to reflect the Advisers determination of the impact of events, such as a significant movement in the U.S. markets occurring subsequent to the close of such markets but prior to the time at which the Fund calculates its NAV. Certain of the Funds portfolio securities are valued by an outside pricing service approved by the Board of Trustees. The pricing service may utilize an automated system incorporating a model based on multiple parameters, including a securitys local closing price (in the case of foreign securities), relevant general and sector indices, currency fluctuations, and trading in depository receipts and futures, if applicable, and/or research evaluations by its staff, in determining what it believes is the fair valuation of the portfolio securities valued by such pricing service. There can be no assurance that the Funds could purchase or sell a portfolio security at the price used to calculate the Funds NAV. Because of the inherent uncertainty in fair valuations, and the various factors considered in determining value pursuant to the Funds fair value procedures, there can be 50 significant deviations between a fair value price at which a portfolio security is being carried and the price at which it is purchased or sold. Furthermore, changes in the fair valuation of portfolio securities may be less frequent, and of greater magnitude, than changes in the price of portfolio securities valued by an independent pricing service, or based on market quotations. 2. HOW TO CHOOSE A CLASS OF SHARES The Funds offer three classes of shares with different sales charges and 12b-1 fee schedules, designed to provide you with different purchase options according to your investment needs. ClassA and ClassC shares are offered to the general public and differ in terms of sales charges and ongoing expenses. No money market fund is available for exchange with ClassC or ClassI shares. ClassC shares automatically convert to ClassA shares eight years after each individual purchase. ClassI shares are offered only to eligible investors, as specifically described in a separate prospectus. < CLASS A Shares are offered at net asset value plus an initial sales charge at time of purchase of up to 5.75% of the public offering price. The initial sales charge is reduced for purchases of $25,000 or more. For further information regarding sales charges, breakpoints and other discounts, please see below. The 12b-1 fee is 0.25% annually. < CLASS C Shares are offered at net asset value with no initial sales charge, but are subject to a contingent deferred redemption charge (CDRC) of 1.00% on all redemptions during the first 12 months after purchase. The CDRC may be waived under certain circumstances; please see below. The 12b-1 fee is 1.00% annually. < CLASS I Shares are offered with no sales charges on purchases, no CDRC, and no 12b-1 fee. To be eligible to purchase ClassI shares, you must be either an eligible institutional investor that is making or has made a minimum initial investment of at least $1 million (which may be reduced or waived under certain circumstances) or an eligible Employer-Sponsored Retirement Plan with plan assets of $3 million or more. For more information on the ClassI shares, please see the separate prospectus for ClassI shares. Financial intermediaries may offer their clients more than one class of shares of a Fund. Investors should consider carefully a Funds share class expenses and applicable sales charges and fees plus any separate transaction and other fees charged by such intermediaries in connection with investing in each available share class before selecting a share class. 51 SHAREHOLDER INFORMATION (continued) 3. SALES CHARGESALL FUNDS Unless you are eligible for a waiver, the public offering price you pay when you buy ClassA shares of the Fund is the Net Asset Value (NAV) of the shares plus an initial sales charge. The initial sales charge varies depending upon the size of your purchase, as set forth below. No sales charge is imposed where ClassA shares are issued to you pursuant to the automatic investment of income dividends or capital gains distribution. It is the responsibility of the financial intermediary to ensure that the investor obtains the proper breakpoint discount. ClassA Shares Sales Charges Sales Chargeas a Percentage of Dollar Amount of Purchase OfferingPrice Net AmountInvested Percentage toBrokers or Agents 1 Less than $25,000 5.75 % 6.10 % 5.00 % $25,000 to less than $50,000 5.00 % 5.30 % 4.25 % $50,000 to less than $100,000 4.50 % 4.70 % 3.90 % $100,000 to less than $250,000 3.00 % 3.10 % 2.60 % $250,000 to less than $500,000 2.50 % 2.60 % 2.20 % $500,000 to less than $1,000,000 2.00 % 2.00 % 1.75 % $1,000,000 and over None 2 1 Brokers or Agents who receive substantially all of the sales charge for shares they sell may be deemed to be statutory underwriters. 2 The Distributor may pay a Finders Fee of up to 1% to eligible brokers and agents on qualified commissionable purchases at or above the $1 Million breakpoint. For details, contact the Distributor. ClassC Shares Sales Charges Year Since Purchase Contingent Deferred Redemption Charge (CDRC) First 1.00% of the lesser of NAV or purchase price Second and thereafter None Class C Broker/Agent Compensation: 1.00% (0.75 of 1% distribution fee and 0.25 of 1.00% service fee) of the amount purchased at time of investment.  Shares will be redeemed in the following order: (1) shares not subject to the CDRC (dividend reinvestment, etc.), (2) first in, first out. REDUCED OR WAIVED SALES CHARGES You may qualify for a reduced or waived sales charge as stated below, or under other appropriate circumstances. You (or your broker or agent) must 52 notify DST or Van Eck at the time of each purchase or redemption whenever a reduced or waived sales charge is applicable. The term purchase refers to a single purchase by an individual (including spouse and children under age 21), corporation, partnership, trustee, or other fiduciary for a single trust, estate, or fiduciary account. For further details, see the SAI. The value of shares owned by an individual in ClassA and C of each of the Van Eck Funds may be combined for a reduced sales charge in ClassA shares only. (The Money Fund cannot be combined for a reduced sales charge in ClassA shares.) In order to obtain a reduced sales charge (i.e., breakpoint discount) or to meet an eligibility minimum, it will be necessary at the time of purchase for you to inform your broker or agent (or DST or Van Eck), of the existence of other accounts in which there are holdings eligible to be aggregated to meet the sales load breakpoints or eligibility minimums. The Funds make available information regarding applicable sales loads, breakpoint discounts, reduced or waived sales charges and eligibility minimums, on their website at www.vaneck.com, free of charge. FOR CLASS A SHARES Right of Accumulation When you buy shares, the amount you purchase will be combined with the value, at current offering price, of any existing Fund shares you own. This total will determine the sales charge level for which you qualify. Combined Purchases The combined amounts of your multiple purchases in the Funds on a single day determines the sales charge level for which you qualify. Letter of Intent If you plan to make purchases in the Funds within a 13 month period that total an amount equal to a reduced sales charge level, you can establish a Letter of Intent (LOI) for that amount. Under the LOI, your initial and subsequent purchases during that period receive the sales charge level applicable to that total amount. For escrow provisions and details, see the Application. Persons Affiliated with Van Eck Trustees, officers, and full-time employees (and their families) of the Funds, Adviser or Distributor may buy without a sales charge. Also, employees (and their spouses and children under age 21) of a brokerage firm or bank that has a selling agreement with Van Eck, and other affiliates and agents, may buy without a sales charge. 53 SHAREHOLDER INFORMATION (continued) Load-waived Programs Through Financial Intermediaries Financial intermediaries that meet certain requirements and: (i)are compensated by their clients on a fee-only basis, including but not limited to Investment Advisors, Financial Planners, and Bank Trust Departments; or (ii)have entered into an agreement with Van Eck to offer Class A shares through a no-load network or platform, may buy without a sales charge on behalf of their clients. Foreign Financial Institutions Certain foreign financial institutions that have international selling agreements with Van Eck may buy shares with a reduced or waived sales charge for their omnibus accounts on behalf of foreign investors. Shareholders who purchase shares through a foreign financial institution at a fixed breakpoint may pay a greater or lesser sales charge than if they purchased directly through a U.S. dealer. Institutional Retirement Programs Certain financial institutions and third-party recordkeepers and/or administrators who have agreements with Van Eck may buy shares without a sales charge for their accounts on behalf of investors in retirement plans and deferred compensation plans other than IRAs. Buy-back Privilege You have the right, once a year, to reinvest proceeds of a redemption from ClassA shares of a Fund into that Fund or ClassA shares of another Fund within 30 days without a sales charge (excluding the money market fund). If you invest into the same Fund within 30 days before or after you redeem your shares at a loss, the wash sale rules apply to disallow for tax purposes a loss realized upon redemption. FOR CLASS C SHARES Death or Disability The CDRC may be waived upon (1) death or (2) disability as defined by the Internal Revenue Code. Certain Retirement Distributions The CDRC may be waived for lump sum or other distributions from IRA, Qualified (Pension and Profit Sharing) Plans, and 403(b) accounts following retirement or at age 701
